                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JEROME BEARD,
                                                                         11
United States District Court




                                                                                             Plaintiff,                              No. C 18-06783 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   INTERNATIONAL BUSINESS                                 ORDER DENYING MOTION FOR
                                                                         14   MACHINES CORPORATION,                                  JUDGMENT ON THE PLEADINGS

                                                                         15                  Defendant.
                                                                                                                /
                                                                         16
                                                                         17                                             INTRODUCTION

                                                                         18          In this employment dispute, plaintiff moves for judgment on the pleadings. For the

                                                                         19   reasons stated below, the motion is DENIED.

                                                                         20                                              STATEMENT

                                                                         21          A prior order provided the facts in full (Dkt. No. 51). In brief, plaintiff Jerome Beard

                                                                         22   has worked as a software sales representative at defendant International Business Machines

                                                                         23   Corporation since 1983. IBM paid Beard a salary plus uncapped commissions during his

                                                                         24   employment. IBM would assign Beard a revenue target and tie his commission compensation

                                                                         25   to a percentage of the target attained.

                                                                         26          In July 2017, Beard received an “incentive plan letter” (IPL) from IBM that described

                                                                         27   his commission plan for the rest of 2017 and set his sales quota at $934,736 (Dkt. No. 30-1).

                                                                         28   He also received and reviewed a PowerPoint presentation that repeatedly stated that payments
                                                                          1   under the compensation plan would be uncapped. Furthermore, the PowerPoint stated that the
                                                                          2   IPL was the “primary 2017 education for IBM sales employees” and “[i]t covers the information
                                                                          3   you will need to understand your 2017 plan.” In 2017, Beard closed two large deals that
                                                                          4   generated $25.2 million in revenue subject to commission. Beard alleges that he earned
                                                                          5   $2,901,806 in commission based on these amounts, but IBM refused to pay full commission
                                                                          6   because it “was simply too much money to pay” (Dkt. No. 1 at 5–9).
                                                                          7          In November 2018, Beard filed this civil action asserting (1) violation of California’s
                                                                          8   Labor Code Sections 2751 and 221, (2) violation of California’s Unfair Competition Law (UCL),
                                                                          9   (3) race discrimination, (4) unjust enrichment, (5) fraudulent misrepresentation, and (6) negligent
                                                                         10   misrepresentation. In April 2019, an order granted in part and denied in part IBM’s motion to
                                                                         11   dismiss Beard’s claims (Dkt. No. 51). Beard now moves for judgment on the pleadings against
United States District Court
                               For the Northern District of California




                                                                         12   IBM under his second claim for relief alleging a UCL violation. This order follows full briefing
                                                                         13   and oral argument.
                                                                         14                                              ANALYSIS
                                                                         15           “Judgment on the pleadings is properly granted when there is no issue of material fact
                                                                         16   in dispute, and the moving party is entitled to judgment as a matter of law.” Fleming v. Pickard,
                                                                         17   581 F.3d 922, 925 (9th Cir. 2009) (citation and footnote omitted). Although Beard began
                                                                         18   working at IBM before California’s Labor Code Section 2751 came into effect, the statute still
                                                                         19   applies. There is a question of material fact, however, about whether or not the IPL is a contract.
                                                                         20   Accordingly, the motion for judgment on the pleadings is DENIED.
                                                                         21                                            CONCLUSION
                                                                         22          For the reasons stated above, the motion for judgment on the pleadings is DENIED.
                                                                         23
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: December 20, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         27                                                        UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                               2
